DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is being withdrawn to permit reopening of prosecution. See 37 CFR 1.313(b). Because random quality control review has identified several errors in the Notice of Allowance of 7/29/20, the above-identified application is hereby withdrawn from issue. The errors found by reviewers are reflected in the rejections put forth herein as well as suggested claim language to address the reviewer’s comments, reproduced herein below in red.
As suggested in the interview with Applicant’s representative, a proposed Allowable claim is set forth below that would reflect the unexpected/surprising results pointed out in Example 8 and would address the reviewer’s comments.

The following rejections are in reference to the claim set of 5/6/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 8 recites the limitation “adding alcohol to the water v; weight injured seeds to volume of alcohol)”. From this language one would infer that what is added to the water is pure alcohol and thus the recited w/v ratios are clear. But claim 17 states that the alcohol is “95% ethanol”. Thus it is unclear what is meant by the language of claim 16. That is—is the w/v ratio the weight of the injured seeds to the volume of alcohol (i.e., ethanol) or the volume of alcohol and water (i.e., 95% ethanol contains 5% water)? It is unclear what is added to the water-injured seeds incubation solution: 95% ethanol, or ethanol to a final percentage of 95%. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 10-11, 16-17 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2007/0264366) in view of over Ekanayake et al. (US 2011/0245526) [cited by Applicant in IDS filed 2/20/2019]
A method of producing an extract from a plant of the Moringaceae family comprising incubating injured seeds with water at a temperature of less than 80oC (e.g., room temperature) for at least 30 minutes followed by contacting with an alcoholic extraction fluid is claimed.
.
Chen et al. teach a method for producing an extract from a plant of Moringaceae family, such as M. oleifera. Specifically disclosed is incubating M. oleifera seeds that have been ground (i.e., injured) for 15 days in an aqueous solution at room temperature. The incubation period was followed by serial extraction with extraction solvents n-hexane, ethylacetic acid and n-butanol or deionized water, alternatively with 70% ethanol 5 times (see entire document including e.g., paragraph [0020] and [0021]).
Chen does not teach that the incubation step is in a solvent consisting of water. Chen does not teach the w/v ratios in claim 8 and does not teach generating isothiocyanates
 
Ekanayake teaches that combining ground seeds with an aqueous solvent to produce a slurry and incubating for 1-8 hours at room temperature activates myrosinase. (Paragraphs 56-57.) Ekanayake teaches that myrosinase converts glucosinolates to isothiocyanates. (Paragraph 30.) Ekanayake teaches that the method can be applied to any plant containing moisture-sensitive isothiocyanate compounds, for 
Pusateri teaches that when water is added to blended or milled plant material, acts as a solvent for polar glucosinolates in the material and “helps to liberate these compounds from the plant matrix upon cell disruption,” plus it “activates the endogenous myrosinase enzyme in the dry plant material, and acts as the medium to facilitate the glucosinolate hydrolysis and formation of the corresponding isothiocyanate.” (Paragraph 27.)
The person of ordinary skill would have had a reasonable expectation of success in modifying Chen’s incubation solvent to contain only water because Ekanayake teaches that water incubation activates myrosinase, an enzyme found in Chen’s M. oleifera, to convert glucosinolates to isothiocyanates. The person of ordinary skill would have had a reasonable expectation of success in omitting Ekanayake’s ascorbate because  Ekanayake himself identifies it as an optional “promoter” and because Pusateri teaches that water itself works to liberate glucosinolates and activate myrosinase in dry, milled plant material. Optimizing the amounts of water and C1-C4 alcohol in the method would have been routine, the skilled artisan understanding from the cited art that more or less liquid might be required at each step to keep the plant material moist and the myrosinase enzyme activated.


.  

See e.g., MPEP 2144.05
II.    ROUTINE OPTIMIZATION 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A.    Optimization Within Prior Art Conditions or Through Routine Experimentation 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
B.    There is a Motivation to Optimize Result-Effective Variables 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. 

Activation of myrosinase is known to convert glucosinolates into isothiocyanates, which are a known beneficial bioactive component of Moringa extracts. As the cited references teach, one way to activate the enzyme is to incubate the seeds in an 
In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of skill in the art at the time the invention was made, as evidence by the references, especially in the absence of evidence to the contrary.
With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, in order to establish unexpected results for claimed invention, objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support. In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).

 
Applicants provide a working example in the specification, but it is not commensurate in scope with the allowed claim. In Example 8, an undisclosed amount of powdered M. oleifera seeds is extracted in various amounts of 100% water for various times at undisclosed temperatures, then extracted with 95% ethanol. Applicants conclude that the water-extracted ground seeds yield greater amounts of MIC-1 (4-[(α- hamnosyloxy)benzyl]isothiocyanate) than ethanol-extracted ground seeds. (Example 8 at pages 44-46; paragraphs 17, 140-142.) But applicants provide no evidence that the instantly claimed w/v ratios, temperatures, and C1-C4 alcohol extraction solvents are critical to success. Example 8 is limited to “dry seeds ground to a fine powder,” while claim 8 only requires “injured” seeds. Example 8 does not indicate the weight of  powdered seeds, so it cannot establish the criticality of a w/v ratio range for either claimed step. It also uses only one extraction solvent, 95% ethanol (a C2 alcohol). The element identified by the examiner as inventive (lack of a need for “first subjecting the plant material to harsh conditions”) is addressed by Ekanayake and Pusateri, who teach that water activates myrosinase and frees glucosinates from plant material.  Furthermore, the claim comprises the recited steps (line 2), meaning it does not exclude any sort of “harsh conditions” before the water-incubation step.

Allowable Subject Matter
8. A method of producing a Moringa oleifera plant extract containing moringa isothiocyanates (MIGs) comprising;
(a)    incubating ground seeds from the plant in a solvent consisting of water at a ratio of between 1:2 to 1:10 weight of the injured seeds to volume of water ratio (w/v) for 30 to 60 minutes at a temperature of 22 to 80°C; and
(b)    adding an extraction solvent comprising a C1-C4 alcohol to the water after step (a) in an amount ranging from about 1:5 to about 1:20 (w/v; weight injured seeds to volume of extraction solvent) to extract the MIGs from the seeds of the M. oleifera plant and extracting for a sufficient duration to produce the extract containing the MIGs.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL G FIEBIG/Examiner, Art Unit 1655